Broyles, C, J.
1. Under repeated rulings of the Supreme Court and of this court, the overruling of a demurrer to an indictment can not be excepted to in a motion for a new trial. There must be a direct exception in the bill of exceptions. This ruling disposes of the amendment to the motion for a new trial.
2. The jury were authorized to find from all the facts and circumstances of the case that the accused, at the time he obtained the money from the *95prosecutor, had formed the intent to cheat and swindle the prosecutor, and that such intent was carried out. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.
Decided March 31, 1931.
TF. E. Lasseler, for plaintiff in- error.
T. Eoyl Davis, solicitor-general, contra.
Judgment affirmed. Luke <md Bloodworth, JJ., coticur.